Citation Nr: 1523106	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In a June 2012 rating decision, the Veteran was granted and increased rating to 50 percent for his service-connected PTSD, effective from May 29, 2008.  Although the Veteran was granted a 50 percent rating for PTSD in the June 2012 rating decision, as less than the maximum available benefit for a schedular PTSD rating was awarded, the issue has been properly returned to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 50 percent is warranted.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDINGS OF FACT

1.  Prior to March 2, 2014, the evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, occasional panic attacks, disturbances of motivation and mood, some impairment of memory, and difficulty in establishing and maintaining effective work and social relationships.

2.  From March 2, 2014, the evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, irritability problems, impaired impulse control, obsessional rituals that interfere with normal routine, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.

3.  With resolution of all doubt in his favor, the Veteran's hypertension is secondarily related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating, in excess of 50 percent, for PTSD, have not been met prior to March 2, 2014.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating of 70 percent, but no greater, for PTSD have been met from March 2, 2014. 38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria to establish service connection for hypertension is met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In July 2008 and September 2008, the RO provided VCAA notice with respect to the Veteran's claims.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

As the Board's decision herein to grant service connection for hypertension is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I.  Initial Rating--PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 50 percent disability rating for the period prior to March 2, 2014 and a 70 percent rating from March 2, 2014.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior to March 2, 2014, warrants no more than the currently assigned 50 percent rating, however, from March 2, 2014, the Veteran's symptoms warrant a 70 percent rating.  The evidence shows that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, due to such symptoms as depressed mood, anxiety, and chronic sleep impairment, increasingly isolative behavior and difficulty in establishing work relationships prior to March 2, 2014.  However, the evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, suicidal ideation, difficulty in adapting to stressful circumstances in a work-like setting, irritability problems including outbursts of anger, and an inability to establish and maintain effective relationships from March 2, 2014.  38 C.F.R. § 4.130, DC 9411.

Prior to March 2, 2014

Regarding occupational impairment, the October 2008 treatment note from the Vet Center, noted that the Veteran took a part-time job in February 2007 for a pharmacy distribution company because prior to taking the job he was totally isolated and staying at home all the time.  He reported that while working for that company he had at least one heated confrontation with his supervisor which could have led to possible disciplinary action but he was not reprimanded.  Both the December 2008 and May 2012 VA examinations indicated that the Veteran retired from working as a police officer in 2002.  He reported that he retired after having three heart attacks.  He was working part-time at the time of the December 2008 VA examination making political calls and delivering medications to nursing homes  The Veteran also noted that his symptoms of avoidance included feeling detached from others and he said he felt this way toward co-workers when he was employed.  He further reported he was not trusting of people and could not relate to people unless they were Vietnam veterans.  The examiners of both examinations determined that the Veteran had occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The May 2012 VA examiner noted that Veteran's PTSD resulted in mild impairment but did not by itself render the Veteran unable to secure or maintain substantially gainful employment.  

With respect to social impairment, the October 2008 treatment note from the Vet Center, noted that the Veteran had intrusive thoughts about his service which caused him to engage in suspicious and paranoid behavior which interfered with his familial relationships.  He reported that his immediate family members felt he was too rigid in his hypervigilance and suspicion of others.  The December 2008 VA examination noted that the Veteran had been married twice and that his divorce from his first wife was entirely his fault because he was unable to cope with his circumstances at the time and self-medicated with alcohol.  The Veteran stated that his second marriage was good because his wife accepts him as he is.  He stated he has three sons, one from his first marriage and two from his second marriage.  He reported very good relationships with his sons, his nieces, his nephews, and his five grandchildren.  He reported that he had two very close friends and that he and his wife had friends they socialized with occasionally.  The examiner noted the Veteran described himself as demanding and that he insisted that everything be done exactly right which affected his social relationships such that he and his wife did not interact very much with others outside the family and that he was heavily focused on his grandchildren.  The May 2012 VA examination noted that the Veteran resided with his wife of 40 years.  The Veteran noted that he "...had a very good wife.  Not many women would have put up with some of the things [he had] done."  He reported that his VA treatment was working and that he was now able to spend more time with his grandchildren by himself.  Indeed, he noted that he was responsible for picking up one grandson at preschool every day.  He reported that he and his wife swim at the YMCA and that he had recently taken up golf.  

The October 2008 treatment note from the Vet Center, noted that the Veteran presented with symptoms of depression, anxiousness, rage/anger, intrusive memories, social isolation, emotional numbing, poor interpersonal relationships, hypervigilance, exaggerated startle response, suspiciousness, and sleep disturbances including nightmares and frequent re-experiencing episodes.  The examiner further noted that the Veteran engaged in obsessive rituals including checking of the perimeter, security of windows, and observing any noise heard outside his house.  The examiner further noted that the Veteran experienced moments of panic anytime he left his house which lead him to sometimes engage in impulsive, irrational, and self-destructive behavior.  There was no evidence that the Veteran engaged in violence of any kind.  It was noted that the Veteran had a very rigid personality and that he often engaged in arguments with those that disagreed with him.  The examiner noted that the Veteran's symptom presentation was severe.  

The December 2008 VA examination noted that the Veteran had a suicide attempt fifteen years prior to the examination following a fight with his wife, he thought about shooting himself, but did not attempt to actually shoot himself.  The Veteran presented with an appropriate affect, but anxious mood.  He displayed a normal thought process, average intelligence, and good judgement and insight.  The Veteran reported nightmares 2-3 times per week that were related to his experiences in combat.  It was noted that the Veteran had obsessive, ritualistic behavior because he believed it improved his efficiency.  The Veteran also reported panic attacks once a month that were occurring less frequently since attending counseling sessions.  The Veteran reported no current suicidal or homicidal thoughts.  There was evidence of mildly impaired recent and immediate memory.  The Veteran had intrusive thoughts and engaged in avoidance of any triggers that reminded him of his combat service.  He had diminished interest in participation in significant activities with feelings of detachment and estrangement from others with a restricted range of affect.  There was report of irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The May 2012 VA examination noted that the Veteran reported sleep problems, including nightmares, and recurrent distressing recollections of events.  There was evidence of diminished interest in participation and feelings of detachment and estrangement from others.  The Veteran displayed disturbances in motivation and mood, irritability or outbursts of anger, hypervigilance, exaggerated startle response, anxiety, panic attacks, and chronic sleep impairment.  The Veteran noted at the examination that his counseling sessions at the VA had helped him immensely.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as, due to such symptoms as depressed mood, anxiety, and chronic sleep impairment, occasional panic attacks, disturbances of motivation and mood, some impairment of memory, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds the Veteran's symptoms of his PTSD warrant no more than a 50 percent disability evaluation, for the period prior to March 2, 2014.  38 C.F.R. § 4.130, DC 9411.  

Additionally there was no indication that the Veteran's PTSD warranted a 70 or 100 percent rating prior to March 2, 2014, because there was no evidence of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The evidence indicated that the Veteran maintained a good relationship with his wife, three sons, grandchildren, other extended family, and some friends.  While there was some indication that the Veteran had been somewhat detached from co-workers before he retired for health reasons related to his heart, there was no indication that he had ever been disciplined for inappropriate behavior.  He reported that he had a very rigid personality which made him difficult to get along with, but it did not appear to affect his ability to do his job given his more than 20 years as a police officer.  Moreover, both the December 2008 and May 2012 VA examiners determined that the Veteran only had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, a finding consistent with a 30 percent rating.  As such, the Veteran was determined to have only mild occupational impairment with regard to his PTSD.  

The Board notes that the October 2008 Vet Center report noted that the Veteran displayed rage, some obsessive ritualization, and frequent panic, however, there is no indication that the Veteran had ever become violent in any way, and his panic did not appear to prevent him from functioning independently as indicated by his routine of picking up his grandson daily.  With regard to his obsessional rituals, there was no indication that his rituals interfered with routine activities, indeed, the Veteran noted that he was obsessively routine in order to increase efficiency.  The Veteran noted at his December 2008 VA examination that he had some suicidal ideation, years prior, following a fight with his wife, but there was no indication that he actually attempted suicide and the Veteran reported that he had not had any suicidal or homicidal ideation in many years.  Indeed, the Veteran reported that with the treatment he was receiving at the VA he was increasingly improving.  Therefore, the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran's PTSD warrants no more than a 50 percent rating prior to March 2, 2014.

From March 2, 2014

With regard to occupational impairment, a March 2014 private examination noted that the Veteran had worked for 20 years as a police officer before retiring in 2004.  The examiner noted that the Veteran's PTSD has been an overriding factor in the inability to return to work and has been a major factor in determining mood, decision making (or non-decision making), and his reactions.  He reported that when he worked he often had problems with the rules, including the inconsistent use and enforcement of them.  This would often make him angry when he was working and he was unable to stop himself from saying something when this would happen.  It was noted he would often lose his cool with his supervisors and co-workers.  He reported that he got along with his co-workers who did not push him, but many of them feared him to some degree.  He liked this because it kept them at bay.  Additionally, it was noted that the Veteran struggled to deal with the public, especially "punks" or those that believed differently than him.  The examiner noted that the Veteran would not be able to survive a stressful work setting.  The examiner did note that the Veteran would be able to function independently, in fact it was the only way he could function.  Finally, the examiner noted that the above noted symptoms indicated that the Veteran could not work.

With regard to social impairment, a March 2014 private examination noted that the Veteran had been married twice and had three sons and five grandchildren.  The Veteran reported that his wife, daughters-in-law and grandchildren could sometimes annoy him because they lacked routine and a plan.  He also reported that he worried about them and they sometimes failed to check in with him which made him worry.  The Veteran's wife noted that living with the Veteran for 27 years had been "tough, scary, desperate, unpredictable, and sometimes seemed impossible."  She noted that her husband's symptoms of mistrust, anger, and looking for a cause to fight made things difficult.  She reported that she was often on "pins and needles" so that she could avoid "set[ting] her husband off."  The Veteran's daughter-in-law noted that the Veteran was impatient and that he got agitated in social situations and could become irritable and agitated when dealing with the general public.  She further noted that the Veteran needed to be in control and that he was inflexible and demanding and often very quickly lost interests in hobbies.  The examiner noted that the Veteran had emotional and social impairment including but not limited to  impairment in trust issues, hypervigilance, problems with social communication and an impaired mood of anger.

The March 2014 private examination, noted that the Veteran had anger issues and an inability to trust people that had no military experience.  The Veteran reported memory issues and frustration with those who do not follow a routine.  The Veteran was noted to be anxious in crowds, hypervigilant, suspicious, and depressed.  The examiner noted that the Veteran had thoughts of killing himself in the past, but that it was a "while ago."  It was noted that the Veteran reported nightmares and anticipatory anxiety as well as an obsessiveness about watching things and showing up on time.  The examiner noted that the Veteran is constantly anxious and fearful.  Finally the examiner noted that the Veteran had serious reactions and his symptom reports showed intense behaviors, emotions, and traumatic consequences that were often physical in their manifestations.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, from March 2, 2014. 38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had impaired impulse control; obsessional rituals that interfered with his ability to interact well with others; difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The March 2014 private examination indicated that the Veteran's PTSD was the overriding factor in his inability to return to work because he had problems following rules, maintaining his cool with supervisors, and keeping his opinions to himself.  The Veteran stated that many of his co-workers were afraid of him and he liked it that way.  There was no indication that the Veteran ever became violent or was disciplined for behavior, but he stated he was unable to interact with his co-workers and had problems with authority due to his rigidity and need to be in control.  Therefore the Veteran did not demonstrate total occupational impairment.  

With regard to social impairment, the Veteran's wife reported that he was extremely difficult to get along with and she was always afraid of setting him off.  His daughter-in-law also reported that he was extremely rigid and had to be in control.  However, there was no indication that the Veteran had total social impairment as the Veteran did maintain relationships with his wife, sons, daughter-in-law, and grandchildren.  Therefore, the Veteran's PTSD warrants a 70 percent rating, but no greater, from March 2, 2014. 

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him a higher rating of 70 percent for the period of time from March 2, 2014.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD. 

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating other than those herein assigned, at any time relevant to the appeal period.  Therefore, the Veteran's PTSD warrants no more than a 50 percent rating prior to March 2, 2014, and a 70 percent rating from March 2, 2014.  

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Separately, a TDIU rating has previously been granted for at least part of the time on appeal, which predates the assignment of the Veteran's 70 percent rating for PTSD.  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Moreover, the Board notes that a total disability rating based on unemployability (TDIU) due to service-connected disabilities was granted, effective from August 14, 2003.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that that the evidence does not support a rating higher than 50% for PTSD prior to March 2, 2014, and a 70 percent rating, but no higher, from March 2, 2014.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service Connection-Hypertension

The Veteran contends that he has hypertension that is related to his activity duty service, to include as due to herbicide exposure or alternatively as secondary to his service-connected PTSD.  As the evidence indicates that the Veteran's hypertension is related, at least in part, to his service-connected PTSD, the Veteran's claim for service connection for hypertension will be granted.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran was afforded a VA examination for his hypertension in June 2012.  The examiner noted that the Veteran was diagnosed with hypertension and had been since 1980.  The examiner further noted that he was unable to connect the Veteran's hypertension to symptoms of PTSD because of insufficient evidence of increase in the symptoms or severity of hypertension when the Veteran's PTSD symptoms were more severe.  The examiner noted that the Veteran's excessive weight was a more significant factor, although the Veteran's PTSD could contribute to his hypertension it was less likely the major cause of his hypertension.  
The Veteran also provided a statement from his treating physician dated in November 1980.  The examiner stated that he had treated the Veteran for labile hypertension since 1976 and that the labile hypertension was completely related to an anxiety reaction.  The examiner further noted that as his hypertension was related to an anxiety reaction the hypertension had been successfully treated with Valium.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case with regard to the etiology of the Veteran's hypertension, the benefit of the doubt rule will therefore be applied.  As the Veteran has been determined to have hypertension that is related to an anxiety reaction (a symptom associated with his PTSD) and at least partially secondarily related to his service-connected PTSD, service connection on a secondary basis, for hypertension, will be granted.


ORDER

An rating, in excess of 50 percent, for PTSD is denied prior to March 2, 2014.

An rating, of 70 percent, but no greater, for PTSD is granted from March 2, 2014.

Service connection for hypertension is granted.  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


